ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4, 7-15, 18-22, and 46 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., processing measurement information in a multi-connection system and measurement configuration transmission/reception between terminals and network access nodes.
	But applicant’s arguments in After-Final Response filed on June 9, 2021, are believed to be persuasive regarding each of the cited references fails to disclose feature "acquiring, by the terminal, measurement information of at least one frequency other than a serving frequency of a second access network node according to the measurement configuration information; and transmitting, by the terminal, the measurement information to the second access network node".
	Further search did not reveal other references that either alone or combined would anticipate or render obvious the present application’s invention as disclosed at least by independent claims 1 and 12.
Claim(s) 2-4, 7-11, 13-5, 18-22, and 46  are believed to be allowable by virtue of their dependency on claim(s) 1 and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., measurement configuration and coordinated subscriber access in communication systems.
US 20200236568 A1	US 20180124673 A1	US 8411555 B2
US 7957721 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 22, 2021